internal_revenue_service number release date index number -------------------- ----------------------------- --------------------------------------- ---------------------------------------- re -------------------------------------- legend department of the treasury washington dc person to contact -------------------------- id ------------- telephone number --------------------- refer reply to cc psi b09 - plr-157475-03 date date ------------------------------------------------------------------------ ------------------- ---------------------- ----------------------------- ------------------------------ ------------------------- ------------------------- ---------------------------- taxpayer taxpayer date trust ----------------------------------------------------------------------------------------------------------------- stock x daughter son-in-law year date year date trust ------------------------------------------------------------------------------------------------------------- son daughter-in-law date -------------------------------- ----------------------------- -------------------------- ---------------------- ---------------------- ------- ------- ------------------------------------------------------------------------ plr-157475-03 year date year date dear ---- -------------- ------- ------------------ ------- -------------------------- this is in response to your letter of date and subsequent correspondence requesting an extension of time under ' of the procedure and administration regulations and ' g of the internal_revenue_code to make allocations of taxpayer’s generation-skipping_transfer gst tax exemption the facts and representations submitted are summarized as follows on date taxpayer established trust a grantor_retained_income_trust on the same day taxpayer transferred shares of stock x to the trust no other additions were made to trust after date article ii paragraph of trust provides in part that during the period that ends on the date of taxpayer’s death or five years after the date of execution of the trust agreement whichever occurs first the trustee shall pay to taxpayer the entire net_income of the trust fund article ii paragraph provides in part that in the event taxpayer dies prior to the expiration of five years after the execution of the trust the trustee shall distribute the then remaining principal and accrued income of the trust to the personal representative of taxpayer’s estate to be administered as a part thereof article ii paragraph provides in part that in the event that that taxpayer is living five years after the date of execution of the trust agreement the trustee shall on such date set apart the then remaining principal of the trust fund to constitute a separate trust for the primary benefit of daughter and son-in-law until the death of the survivor of daughter and son-in-law the trustee shall pay the entire net_income of the trust to daughter and son-in-law in equal shares or if only one is surviving to the survivor of them provided however that the trustee may withhold all or any part of the net_income and may either distribute the withheld income among daughter’s children in such proportions as the trustee deems advisable or accumulate the withheld income and add it to principal the trustee shall also pay to any of daughter son-in-law and daughter’s children so much of the principal of the trust as the trustee deems advisable upon the death of the survivor of daughter and son-in-law the then remaining principal and accrued income of the trust shall be allocated among the then surviving issue of daughter per stirpes or if none to taxpayer’s then surviving issue per stirpes plr-157475-03 taxpayer filed a form_709 united_states gift and generation-skipping_transfer_tax return for year on the form_709 which was prepared and filed by taxpayer’s tax advisors taxpayer reported the date transfer to trust however taxpayer’s tax advisors inadvertently failed to allocate any of taxpayer’s gst_exemption to that transfer taxpayer’s interest in trust terminated on date taxpayer did not file a form_709 for year or otherwise allocate any of her gst_exemption to trust on date taxpayer created trust an irrevocable_trust for the benefit of son and his descendants article iv of trust provides in part that son and his children shall have the right to withdraw from the trust during each calendar_year in which a contribution is made to the trust an amount determined by dividing the amount of contribution by three provided however that the amount of withdrawal by son or any of his children during any calendar_year shall not exceed the amount of ten thousand dollars article v provides in part that during son’s lifetime the trustee shall pay to son the entire net_income of the trust provided however that the trustee may withhold all or any part of the net_income and may either distribute the withheld income among son’s children in such proportions as the trustee deems advisable or accumulate the withheld income and add it to principal the trustee shall also pay to any of son and son’s children such portion of principal as the trustee deems advisable upon son’s death the then remaining principal and accrued income of the trust shall be allocated among the then surviving issue of son per stirpes or if none to daughter-in-law if she is then surviving or if she is not then surviving to taxpayer’s then surviving issue per stirpes in date taxpayer transferred shares of stock x to trust taxpayer filed a form_709 for year on the form_709 which was prepared and filed by taxpayer’s tax advisors taxpayer reported the date transfer to trust however taxpayer’s tax advisors inadvertently failed to allocate any of taxpayer’s gst_exemption to that transfer in date taxpayer transferred additional shares of stock x to trust no additions were made to trust after date taxpayer’s tax advisors prepared and filed a year form_709 on which the date transfer to trust was reported however taxpayer’s tax advisors inadvertently failed to allocate any of taxpayer’s gst_exemption to that transfer taxpayer died on date taxpayer’s estate now requests an extension of time under sec_2642 and sec_301_9100-3 to make allocations of taxpayer’s gst_exemption to the transfers made to trust and trust during taxpayer’s lifetime plr-157475-03 sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b or is deemed to be made under ' b or c the value of such property for purposes of ' a shall be its value as finally determined for purposes of chapter within the meaning of ' f or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period etip its value at the time of the close of the etip and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an etip on and after the close of such etip sec_2642 provides generally that except as provided in regulations for purposes of determining the inclusion_ratio if an individual makes an inter_vivos transfer of property and the value of such property would be includible in the gross_estate of such individual under chapter if such individual died immediately after making such transfer other than by reason of sec_2035 any allocation of gst_exemption to such property shall not be made before the close of the etip and the value of such property shall be determined under sec_2642 sec_2642 provides that in the case of any property to which sec_2642 applies the value of such property shall be its value for purposes of chapter if such property is includible in the gross_estate of the transferor other than by reason of sec_2035 or if such property is not includible in the gross_estate of the transferor its value as of the close of the etip or if any allocation of gst_exemption to such property is not made on a timely filed gift_tax_return for the calendar_year in which such period ends its value as of the time such allocation is filed with the secretary sec_2642 provides that for purposes of sec_2642 the term estate_tax_inclusion_period means any period after the transfer described in sec_2642 during which the value of the property involved in such transfer would be includible in the gross_estate of the transferor under chapter if he died such period shall in no event plr-157475-03 extend beyond the earlier of the date on which there is a generation-skipping_transfer with respect to such property or the date of the death of the transferor sec_26_2632-1 provides in part that where an allocation has not been made prior to the termination of the etip an allocation is effective at the termination of the etip during the transferor’s lifetime if made by the due_date for filing a form_709 that would apply to a taxable gift occurring at the time the etip terminates timely etip return sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of ' g which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under ' g b the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under ' b a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' plr-157475-03 requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied therefore the personal representative of taxpayer’s estate is granted an extension of time of days from the date of this letter to make allocations of taxpayer s gst_exemption with respect to the transfers to trust and trust the allocation to trust will be effective as of date the time of the close of the etip and the value of trust on date will be used in determining the amount of gst_exemption to be allocated to trust the allocations to trust will be effective as of the dates of the transfers and the gift_tax values of the transfers to trust will be used in determining the amount of gst_exemption to be allocated to trust except as specifically ruled herein we express or imply no opinion on the federal the allocation to trust should be made on a form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh the allocations to trust should be made on supplemental form sec_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to each form_709 and supplemental form_709 copies of the letter are enclosed for this purpose tax consequences of the transaction under the cited provisions or under any other provisions of the code letter is being sent to the taxpayer provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to the taxpayer requesting it sec_6110 the rulings contained in this letter are based upon information and plr-157475-03 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of letter copy for purposes
